Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 21, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  143839(66)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
  AARON RICHARD,                                                                                           Mary Beth Kelly
           Plaintiff-Appellee,                                                                             Brian K. Zahra,
                                                                                                                      Justices
  v                                                                 SC: 143839
                                                                    COA: 297353
                                                                    Wayne CC: 10-000273-CZ
  SCHNEIDERMAN & SHERMAN, P.C.,
           Defendant-Appellee,
  and
  GMAC MORTGAGE, and MORTGAGE
  ELECTRONIC REGISTRATION SYSTEMS,
  INC.,
             Defendants-Appellants.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s January 30,
  2012 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 21, 2012                        _________________________________________
         d0514                                                                 Clerk